Citation Nr: 1732095	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-21 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease, as a result of exposure to herbicides.

2.  Entitlement to service connection for mood disorder due to medical condition (cardio myopathy) claimed as psychiatric condition as secondary to ischemic heart disease.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by: Adam G. Werner, Attorney at Law.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2013 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA). 

In April 2017, the Veteran testified before the undersigned Acting Veterans Law Judge (ALJ) at a video conference hearing.  A copy of the transcript has been associated with the electronic claim file. 

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly on the title page.

Similarly, the Board notes that the Veteran's claim regarding ischemic heart disease has been expanded to entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed).  The issue has been recharacterized accordingly on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a final determination may be made in the Veteran's case.  Turning first to the Veteran's claim for service connection for a heart disability.  The Veteran was afforded a VA examination in March 2011, in which the examiner diagnosed the Veteran with alcoholic cardiomyopathy and congestive heart failure, but not ischemic heart disease.  In April 2011, another VA examination reported that the Veteran did have a diagnosis of ischemic heart disease, as well as congestive heart failure, alcohol cardiomyopathy, and hypertension.  A medical opinion was obtained in May 2011 to address the conflicting diagnoses regarding ischemic heart disease in the two opinions.  The VA examiner reported that she was unable to make a diagnosis based on the information contained in the records, that it would be mere speculation.  The Board will remand for an examination to address the conflicting diagnoses.  

In addition, the Board notes that at the hearing the Veteran's representative indicated that in addition to a theory of causation related to herbicides, he proffered that the Veteran's heart condition was connected to his mental disability.  That is, the Veteran abused alcohol as a result of his mental disabilities, which he contends are service-connected, and this led to his heart condition.  The Board will remand to obtain a medical opinion that addresses this theory of entitlement.

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the record is unclear as to the Veteran's diagnosis.  For example, a January 2013 VA examination states that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria, but also states that the Veteran does NOT meet the diagnostic criteria for PTSD.

In addition, the January 2013 VA examination contains a diagnosis for a Mood Disorder, due to a medical condition (cardiomyopathy).  However, the examiner declined to identify a nexus between this psychiatric disability and service, opining rather that the Veteran's psychological symptoms appeared to have begun following a diagnosis of a heart condition in 2001 and his subsequent inability to obtain gainful employment.

A private examination from June 2017 reported that the Veteran meets all the CAPS based protocol requirements for a diagnosis of PTSD and with secondary persistent Major Depressive Disorder - Anger State Disorder - and acquired paranoid personality trait disturbance.  The private examiner opined that the Veteran's paranoid personality pattern arose strictly from his existential anxiety taking place at a specific traumatic event in service.  In contradiction of the January 2013 VA examination, the private examiner opined that there is no evidence medically and otherwise that cardiomyopathy has any direct physical causation with any Mood Disorder.  Here again, the Board will remand to address the conflicting diagnoses.

Finally, in regards to the Veteran's PTSD claim, the Board notes that the Veteran reported the following stressor for his PTSD in both the January 2013 VA examination and June 2017 private examination: 

While serving in Vietnam, the Veteran witnessed a soldier shoot his commanding officer four times in his limbs.  The Veteran stated that he and several Vietnamese women were witnesses to the event.  The Veteran reported that he started drinking heavily after this event, and that he never drank before the incident.

The record does not reflect that the Veteran's stressor has been confirmed.  In addition, while the Veteran's claimed stressor may be characterized as related to a fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304 (f)(3), a VA examiner has not confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant outstanding VA treatment records with the claim file.

2.  Take all appropriate steps to confirm whether the Veteran's claimed stressor occurred, specifically that the Veteran witnessed a soldier deliberately shoot his commanding officer in the presence of the Veteran.  If this incident cannot be verified, this must be noted in the claim file. 

3.  After completing the above developments, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cardiac disability currently diagnosed.  The claim file should be made available to the examiner for their review and the examiner should note that a review of the file was completed in the examination report.  

The examiner should identify all cardiac disability(ies) diagnosed during the appeal period.  For each diagnosed disability, the examiner should prove an opinion as to whether it is at least as likely as not that each disability is related to any in-service disease or injury, or had its onset during service. 

Particular attention should be paid to the previous VA examinations and opinions, including the March 2011 examination, in which the examiner diagnosed the Veteran with alcoholic cardiomyopathy and congestive heart failure, but not ischemic heart disease; the April 2011 examination, which reported that the Veteran did have a diagnosis of ischemic heart disease, as well as congestive heart failure, alcohol cardiomyopathy, and hypertension; and the May 2011 opinion addressing the conflicting diagnoses regarding ischemic heart disease in the two prior opinions.  The VA examiner should address the inconsistencies in these opinions.

In addition, the examiner should address whether any of the Veteran's diagnosed heart disability(ies) is/are related to (i) herbicide exposure in Vietnam or (ii) alcohol abuse.  The examiner should address the Veteran's contention that his alcohol abuse resulted from mental disabilities acquired in service that then led to a heart disability.

A complete rationale for all opinions rendered should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability currently found, to include PTSD.  The claim file should be made available to the examiner for their review and the examiner should note that a review of the file was completed in the examination report.  

The examiner should identify all psychiatric disability(ies) diagnosed during the appeal period.  For each disability diagnosed the examiner should provide an opinion as to whether the disability is at least as likely as not related to any in-service disease or injury, or had its onset during service.

The examiner should address the January 2013 VA examination, which contained an unclear diagnosis of PTSD, as well as a diagnosis for a Mood Disorder, due to a medical condition (cardiomyopathy); as well as the June 2017 private examination, which contained a diagnosis of PTSD with secondary persistent Major Depressive Disorder - Anger State Disorder - and acquired paranoid personality trait disturbance.

If PTSD is diagnosed, the stressor(s) that caused it should be identified.  The VA examiner should state whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

In forming his/her opinion(s), the examiner should take into account any history provided by the Veteran on examination, along with any statements already of record pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

In addition, the examiner should address (i) the Veteran's contention that his alcohol abuse resulted from mental disabilities acquired in service and (ii) whether any diagnosed psychiatric disability is due to a medical condition, such as a heart disability acquired in service.

A complete rationale for all opinions rendered should be provided.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


